


Exhibit 10.12.1
COMPLETION GUARANTY
THIS COMPLETION GUARANTY (this “Agreement”) dated as of November 20, 2014, is
made by WYNN RESORTS, LIMITED, a Nevada corporation (“Guarantor”), in favor of
DEUTSCHE BANK AG NEW YORK BRANCH, as the administrative agent acting on behalf
of itself and the Lenders (in such capacity, and together with its permitted
successors and assigns acting in such capacity, the “Administrative Agent”).
This Agreement is made and delivered pursuant to the Credit Agreement (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), dated as of even date herewith, by and among Wynn America,
LLC, a Nevada limited liability company (the “Borrower”), the guarantors
thereunder, the Administrative Agent, the banks, financial institutions and
other entities from time to time party thereto in the capacity of lenders (the
“Lenders”), and the other parties thereto. The Administrative Agent and the
Lenders are hereinafter referred to as the “Beneficiaries”.
RECITALS
A.    The Designation. On September 17, 2014, the Massachusetts Gaming
Commission (the “Commission”) designated Wynn MA, LLC, a Nevada limited
liability company and subsidiary of the Borrower (“Wynn MA”), to receive the
award of the Category 1 gaming license in Region A pursuant to that certain
Agreement to Award the Category 1 License in Region A to Wynn MA, LLC dated as
of September 17, 2014 (including the Exhibits attached thereto, and as the same
may be amended, supplemented, restated or otherwise modified from time to time,
the “Designation”). Per the Designation, the license award became effective as
of November 7, 2014.
B.    The Project.    The Borrower, through Wynn MA and its other Subsidiaries,
desires to develop the proposed casino resort to be located in Everett,
Massachusetts as described in the Designation (the “Project”).
C.    Credit Agreement. Concurrently herewith, the Lenders under the Credit
Agreement are providing commitments to extend certain credit facilities to the
Borrower, in an aggregate principal amount not to exceed One Billion Two Hundred
Fifty Million Dollars ($1,250,000,000), the proceeds of which will be used to
provide for the financing for the development of the Project and otherwise for
working capital and other general corporate purposes of the Borrower and its
Subsidiaries.
D.    Requirement of Agreement. The Beneficiaries have agreed to enter into and
consummate the transactions contemplated under the Credit Agreement on the
condition that Guarantor guarantee certain of the Borrower’s and its
Subsidiaries’ obligations as provided herein.
E.    Capitalized Terms. Capitalized terms used but not defined herein shall
have the respective meanings given them in the Credit Agreement, and the rules
of interpretation contained in Sections 1.02 to 1.07 of the Credit Agreement
shall apply hereto.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and as an inducement to the Beneficiaries to
enter into the Credit Agreement, Guarantor hereby consents and agrees as
follows:
SECTION 1.
AGREEMENT
1.1    Subject to the terms hereof, Guarantor, as primary obligor and not merely
as surety, unconditionally and irrevocably guarantees to the Administrative
Agent acting on behalf of the Lenders the performance by the Borrower and its
Subsidiaries of the Guaranteed Obligations and agrees that if for any reason the
Borrower and its Subsidiaries shall fail to perform when due any of such
Guaranteed Obligations, Guarantor will pay or perform the same forthwith. The
term “Guaranteed Obligations” as used in this Agreement shall mean the
obtainment of sufficient funds necessary to achieve the Opening Date (as defined
in the Designation) of the Project in compliance with the Designation.



 
1
 






--------------------------------------------------------------------------------




1.2    This Agreement is a primary obligation of Guarantor and is an absolute,
unconditional, continuing and irrevocable agreement of performance and is in no
way conditioned upon any attempt to enforce in whole or in part the Borrower’s
or any of its Subsidiaries’ liabilities and obligations to the Beneficiaries.
This Agreement is not a guaranty of Indebtedness or other Obligations of the
Borrower and its Subsidiaries under the Credit Agreement or the other Credit
Documents, and in the case Guarantor provides funds in furtherance of the
performance of its obligations hereunder, in no case shall any such funds be
used for any purpose other than achievement of the Opening Date (as defined in
the Designation) of the Project in compliance with the Designation. This
Agreement shall be enforceable against Guarantor until the Completion Guaranty
Termination Date (as defined below). Notwithstanding anything to the contrary
set forth in this Agreement, this Agreement shall only be enforceable so long as
(a) the funds, assets and other property of the Borrower and its Subsidiaries
remain available to the Borrower and its Subsidiaries in furtherance of the
Guaranteed Obligations and (b) the Beneficiaries have not elected to exercise
remedies under the Credit Documents (whether non‑judicial or judicial
foreclosure or otherwise) in order to obtain, or otherwise divest the Borrower
and its Subsidiaries of their respective assets or properties or Guarantor of
its direct or indirect Equity Interests in the Borrower and its Subsidiaries
(and by enforcing this Agreement, the Beneficiaries agree to forebear from any
exercise of remedies described in clause (b) of this Section 1.2 with respect to
any Event of Default (other than any Event of Default arising under Sections
11.01(b) or (c) of the Credit Agreement (other than in the case of an Event of
Default arising under Sections 11.01(b) or (c) of the Credit Agreement solely as
a result of the Beneficiaries otherwise exercising their right under the Credit
Agreement to accelerate the principal of the Loans)) occurring during the period
of Guarantor’s performance under this Agreement and prior to the Completion
Guaranty Termination Date (any such Event of Default, a “Specified Event of
Default”); provided that the provisions of this sentence shall, solely in
respect of any Specified Event of Default, expressly survive the Completion
Guaranty Termination Date).
1.3    The Beneficiaries may, in accordance with the Credit Documents, at any
time and from time to time (whether or not after revocation or termination of
this Agreement) without the consent of or notice to Guarantor, except such
consent or notice as may be expressly required by the Credit Documents or
applicable law which cannot be waived, without incurring responsibility to
Guarantor, without impairing or releasing the obligations of Guarantor
hereunder, upon or without any terms or conditions and in whole or in part, (a)
change the manner, place and terms of payment or change or extend the time of
payment of, renew, or alter any Obligation, or any obligations and liabilities
incurred directly or indirectly in respect thereof or in any manner modify,
amend or supplement the terms of any Credit Document (in each case, with the
consent of the Borrower and/or another Credit Party, if expressly required by
such documents); (b) exercise or refrain from exercising any rights against the
Borrower or others (including Guarantor) or otherwise act or refrain from
acting; (c) add or release any other guarantor or contributor from its
obligations without affecting or impairing the obligations of Guarantor
hereunder; (d) settle or compromise any Obligations and/or any obligations and
liabilities incurred directly or indirectly in respect thereof, and may
subordinate the payment of all or any part thereof to the payment of any
obligations and liabilities which may be due to the Beneficiaries or others; (e)
sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner or in any order any property by whomsoever pledged or mortgaged to secure
or howsoever securing the Guaranteed Obligations or any liabilities or
obligations (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof and/or any offset there against the Beneficiaries
or others; (f) accept any additional security for the Obligations or any
increase, substitution or change therein; (g) apply any sums by whomsoever paid
or howsoever realized to any obligations and liabilities of the Borrower or the
other Credit Parties to the Beneficiaries under the Credit Documents in the
manner provided therein regardless of what obligations and liabilities remain
unpaid; (h) consent to or waive any breach of, or any act, omission or default
under any provision of any Credit Document or otherwise amend, modify or
supplement (with the consent of the Borrower and/or another Credit Party, if
expressly required by such documents) any Credit Document; (i) grant credit to
any Credit Party, regardless of the financial or other condition of such Credit
Party at the time of any such grant; and/or (j) act or fail to act in any manner
referred to in this Agreement which may deprive Guarantor of any right to
subrogation which Guarantor may, notwithstanding the provisions of Section 6
hereof, have against any Credit Party to recover full indemnity for any payments
made pursuant to this Agreement or of any right of contribution which Guarantor
may have against any other party. Notwithstanding the foregoing or anything else
to the contrary contained herein, this Agreement cannot be changed, extended,
renewed, modified, amended, altered, waived or otherwise supplemented in any
manner except in accordance with Section 15 hereof.
1.4    No invalidity, irregularity or unenforceability of any of the Guaranteed
Obligations shall affect, impair, or be a defense to this Agreement, which is a
primary obligation of Guarantor.
1.5    This is a continuing guaranty and all obligations to which this Agreement
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. In the event that,





 
2
 



SD\1533989.10

--------------------------------------------------------------------------------




notwithstanding the provisions of Section 1.1 hereof, this Agreement shall be
deemed revocable in accordance with applicable law, then any such revocation
shall become effective only upon receipt by the Administrative Agent of written
notice of revocation signed by Guarantor. No revocation or termination hereof
shall affect in any manner rights arising under this Agreement with respect to
Guaranteed Obligations (i) arising prior to receipt by the Administrative Agent
of written notice of such revocation or termination and the sole effect of
revocation and termination hereof shall be to exclude from this Agreement any
Guaranteed Obligations thereafter arising which are unconnected with Guaranteed
Obligations theretofore arising or transactions therefore entered into or (ii)
arising as a result of an Event of Default under the Credit Agreement occurring
by reason of the revocation of termination of this Agreement.
1.6    If and to the extent required in order for the Guaranteed Obligations of
Guarantor to be enforceable under applicable federal, state and other laws
relating to the insolvency of debtors, the maximum liability of Guarantor
hereunder shall be limited to the greatest amount which can lawfully be
guaranteed by Guarantor under such laws, after giving effect to any rights of
contribution, reimbursement and subrogation. Guarantor acknowledges and agrees
that to the extent not prohibited by applicable law, (i) it (as opposed to its
creditors, representatives of creditors or bankruptcy trustee) has no personal
right under such laws to reduce or request any judicial relief that has the
effect of reducing the amount of its liability under this Agreement, (ii) it (as
opposed to its creditors, representatives of creditors or bankruptcy trustee,
including Guarantor in its capacity as debtor in possession exercising any
powers of a bankruptcy trustee) has no personal right to enforce the limitation
set forth in this Section 1.6 or to reduce or request judicial relief reducing
the amount of its liability under this Agreement and (iii) the limitation set
forth in this Section 1.6 may be enforced only to the extent required under such
laws in order for the obligations of Guarantor under this Agreement to be
enforceable under such laws and only by or for the benefit of a creditor,
representative of creditors or bankruptcy trustee of Guarantor or other Person
entitled, under such laws, to enforce the provisions thereof.
SECTION 2.    
REPRESENTATIONS AND WARRANTIES
Guarantor makes the representations and warranties set forth below to the
Beneficiaries as of the date hereof:
2.1    Guarantor (a) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and (b) has all requisite
corporate or other power and authority to execute, deliver and perform under
this Agreement.
2.2    This Agreement has been duly executed and delivered by Guarantor and
constitutes the legal, valid and binding obligation of such Guarantor,
enforceable against Guarantor in accordance with the terms of this Agreement,
subject to applicable bankruptcy, insolvency, moratorium and other similar laws
affecting creditors’ rights generally and general principles of equity.
2.3    Neither the exception and delivery hereof nor the consummation of the
transactions contemplated hereby nor the compliance with the terms hereof (i)
contravenes the formation documents or any other Requirement of Law applicable
to or binding on Guarantor, (ii) contravenes or results in any breach or
constitutes any default under any agreement or instrument to which Guarantor is
a party or (iii) does or will require the consent or approval of any Person
which has not previously been obtained, in each case that would materially
impair the Guarantor’s ability to perform under this Agreement.
2.4    All governmental authorizations and actions necessary to be obtained,
made or taken by Guarantor in connection with the execution and delivery by
Guarantor of this Agreement and the performance of its Guaranteed Obligations
hereunder have been obtained or performed and are valid and in full force and
effect, in each case to the extent the failure of which would materially impair
the Guarantor’s ability to perform under this Agreement.
2.5    Guarantor has established adequate means of obtaining financial and other
information pertaining to the businesses, operations and condition (financial
and otherwise) of the Borrower, its Subsidiaries and their respective properties
on a continuing basis, and Guarantor now is and hereafter will be completely
familiar with the businesses, operations and condition (financial and otherwise)
of the Borrower, its Subsidiaries and their respective properties.
SECTION 3.    
COVENANTS





 
3
 



SD\1533989.10

--------------------------------------------------------------------------------




So long as this Agreement is in effect, Guarantor agrees that:
(a)it will preserve, renew and keep in full force and effect its existence;
(b)it will maintain in full force and effect all consents of any governmental or
other authority that are required to be obtained by it for it to perform its
obligations under this Agreement and will obtain any such consent that may
become necessary in the future, in each case to the extent the failure of which
would materially impair the Guarantor’s ability to perform under this Agreement;
(c) it will comply in all material respects with all applicable laws and orders
to which it may be subject if failure so to comply would materially impair its
ability to perform its obligations under this Agreement; and
(d)promptly, and in any event within thirty (30) Business Days after obtaining
knowledge thereof, Guarantor will give to each Beneficiary and the
Administrative Agent notice of the occurrence of any litigation or governmental
proceeding (i) pending against Guarantor which would reasonably be expected to
adversely affect Guarantor’s ability to comply with this Agreement or (ii) which
relates to this Agreement.
SECTION 4.    
WAIVER
To the fullest extent permitted by law, Guarantor hereby waives and relinquishes
all rights and remedies accorded by applicable law to sureties or guarantors and
agrees not to assert or take advantage of any such rights or remedies,
including, without limitation, (a) any right to require any Beneficiary to
proceed against the Borrower or any other Person or to proceed against or
exhaust any security held by any Beneficiary at any time or to pursue any other
remedy in any Beneficiary’s power before proceeding against Guarantor (including
any right or claim of right to cause a marshalling of a debtor’s assets or to
proceed against Guarantor, any debtor or any other guarantor of any debtor’s
obligations in any particular order, including, without limitation, any right
arising under Nevada Revised Statutes Section 40.430 to the fullest extent
permitted by Nevada Revised Statutes 40.495(2)), (b) any defense that may arise
by reason of the incapacity, lack of power or authority, death, dissolution,
merger, termination or disability of the Borrower or any other Person or the
failure of any Beneficiary to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of the Borrower or any other
Person, (c) except for any demand required hereby, any right to demand,
presentment, protest and notice of any kind, including, without limitation,
notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non‑action on the part of the
Borrower, any Beneficiary, any endorser or creditor of the Borrower or Guarantor
or on the part of any other Person under this or any other instrument in
connection with any obligation or evidence of indebtedness held by any
Beneficiary as collateral or in connection with any Guaranteed Obligations,
(d) any defense based upon an election of remedies by any Beneficiary which
destroys or otherwise impairs any subrogation rights which Guarantor may,
notwithstanding the provisions of Sections 5 and 6 hereof, have against the
Borrower or any other Person, any right which Guarantor may, notwithstanding the
provisions of Sections 5 and 6 hereof, have to proceed against the Borrower or
any other Person for reimbursement, or both, (e) any defense based on any offset
against any amounts which may be owed by any Person to Guarantor for any reason
whatsoever, (f) any defense based on any act, failure to act, delay or omission
whatsoever on the part of the Borrower or any other Person or the failure by the
Borrower or any other Person to do any act or thing or to observe or perform any
covenant, condition or agreement to be observed or performed by it under the
Credit Documents, (g) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal, (h) any defense,
setoff or counterclaim which may at any time be available to or asserted by the
Borrower or any other Person against any Beneficiary or any other Person under
any of the Credit Documents, (i) any duty on the part of any Beneficiary to
disclose to Guarantor any facts any Beneficiary may now or hereafter know about
the Borrower or any other Person, regardless of whether any Beneficiary has
reason to believe that any such facts materially increase the risk beyond that
which Guarantor intends to assume, or has reason to believe that such facts are
unknown to Guarantor, or has a reasonable opportunity to communicate such facts
to Guarantor, and Guarantor acknowledges that Guarantor is fully responsible for
being and keeping informed of the financial condition of the Borrower and each
of its Subsidiaries and of all circumstances bearing on the risk of non‑payment
of any obligations and liabilities hereby guaranteed, (j) any defense based on
any change in the time, manner or place of any payment under, or in any other
term of, the Credit Documents or any other amendment, renewal, extension,
acceleration, compromise or waiver of or any consent or departure from the terms
of the Credit Documents, (k) any defense arising because of any Beneficiary’s
election, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b)(2) of the





 
4
 



SD\1533989.10

--------------------------------------------------------------------------------




Bankruptcy Code, and (l) any defense based upon any borrowing or grant of a
security interest under Section 364 of the Bankruptcy Code.
SECTION 5.    
Intentionally omitted
SECTION 6.    
SUBROGATION
Until all obligations and liabilities of all kinds and nature of the Borrower
under the Credit Documents (including the Obligations) have been Paid in Full,
(a) Guarantor shall not have any right of subrogation and waives (i) all rights
to enforce any remedy which any Beneficiary now has or may hereafter have
against the Borrower or any other Person, (ii) the benefit of, and all rights to
participate in, any security now or hereafter held by any Beneficiary from the
Borrower or any other Person and (iii) any right to require the Administrative
Agent to join Guarantor in any action brought hereunder or to commence any
action against or obtain any judgment against the Credit Parties or to pursue
any other remedy or enforce any other right, and (b) Guarantor waives any claim,
right or remedy which Guarantor may now have or hereafter acquire against the
Borrower or any other Person that arises hereunder and/or from the performance
by Guarantor hereunder including, without limitation, any claim, remedy or right
of subrogation, reimbursement, exoneration, contribution, indemnification, or
participation in any claim, right or remedy of any Beneficiary against the
Borrower or any other Person, or any security which any Beneficiary may now have
or hereafter acquire, whether or not such claim, right or remedy arises in
equity, under contract, by statute, under common law or otherwise.
SECTION 7.    
BANKRUPTCY
The obligations of Guarantor under this Agreement shall not be altered, limited
or affected by any proceeding, voluntary or involuntary, involving the
bankruptcy, reorganization, insolvency, receivership, liquidation or arrangement
of the Borrower or any other Person, or by any defense which the Borrower or any
other Person may have by reason of any order, decree or decision of any court or
administrative body resulting from any such proceeding. 
SECTION 8.    
SUCCESSIONS OR ASSIGNMENTS
8.1    This Agreement shall inure to the benefit of the successors or assigns of
the Beneficiaries who shall have, to the extent of their interest and in
accordance with the Credit Documents, the rights of the Beneficiaries hereunder.
8.2    This Agreement is binding upon Guarantor and its successors and assigns.
Guarantor is not entitled to assign its obligations hereunder to any other
person, and any purported assignment in violation of this provision shall be
void.
SECTION 9.    
TERMINATION
Notwithstanding anything contained in this Agreement to the contrary but subject
to any provisions hereof that expressly survive the Completion Guaranty
Termination Date (as defined below) pursuant to Section 1.2, this Agreement
shall automatically terminate upon the earliest of (such earlier date, the
“Completion Guaranty Termination Date”) (a) Payment in Full of all the
Obligations (other than (x) obligations under Cash Management Agreements not
then due and payable and (y) obligations under any Swap Contracts as to which
acceptable arrangements have been made to the satisfaction of the relevant
counterparties), (b) the occurrence of the Opening Date (as defined in the
Designation) of the Project in compliance with the Designation and (c) the
satisfaction of the Guaranteed Obligations. Upon the Completion Guaranty
Termination Date, all of Guarantor’s obligations hereunder shall be released
without any further action by any party and the Administrative Agent shall, at
Guarantor’s expense, execute and deliver to Guarantor any releases,
certificates, instructions, terminations, or other documents reasonably
requested by Guarantor to evidence the termination of this Agreement.





 
5
 



SD\1533989.10

--------------------------------------------------------------------------------




SECTION 10.    
WAIVERS
10.1    No delay on the part of any Beneficiary in exercising any of their
respective rights (including those hereunder) and no partial or single exercise
thereof and no action or non‑action by any Beneficiary, with or without notice
to the other party or anyone else, shall constitute a waiver of any rights or
shall affect or impair this Agreement.
10.2    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.
SECTION 11.    
NOTICES
All notices in connection with this Agreement shall be given by notice in
writing hand‑delivered or sent by facsimile transmission or by certified mail
return‑receipt requested, postage prepaid. All such notices shall be sent to the
appropriate facsimile number or address, as the case may be, set forth in
Section 13 below or to such other number or address as shall have been
subsequently specified by written notice to the other party, and shall be sent
with copies, if any, as indicated below. All such notices shall be effective
upon receipt, and confirmation by answerback of any such notice so sent by
facsimile shall be sufficient evidence of receipt thereof.
SECTION 12.    
JURISDICTION; GOVERNING LAW
12.1    Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, Borough
of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and Guarantor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
12.2    Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment in any New York State or Federal court of the United States of America
sitting in New York City, Borough of Manhattan. Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, the defense of
an inconvenient forum to the maintenance of such suit, action or proceeding in
any such court.
12.3    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK).
SECTION 13.    
ADDRESSES
The address of Guarantor for notices is:
Wynn Resorts, Limited





 
6
 



SD\1533989.10

--------------------------------------------------------------------------------




3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: President
Facsimile: (702) 770-1349
Telephone: (702) 770-7000


With copy to::
Wynn Resorts, Limited
3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: General Counsel
Facsimile: (702) 770-1349
Telephone: (702) 770-7000


The address of the Administrative Agent for notices is:
Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Facsimile: (646) 430-9677
Telephone: (212) 250-2500


SECTION 14.    
COSTS AND EXPENSES
Guarantor agrees to pay to the Administrative Agent all costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by the Administrative Agent in the enforcement or attempted enforcement
of this Agreement, whether or not an action is filed in connection therewith,
and in connection with any waiver or amendment of any term or provision hereof.
All advances, charges, costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements (including the reasonably allocated
cost of legal counsel employed by the Administrative Agent), incurred or paid by
the Administrative Agent in exercising any right, privilege, power or remedy
conferred by this Agreement, or in the enforcement or attempted enforcement
thereof, shall be subject hereto and shall become a part of the Guaranteed
Obligations (and shall not be subject to any liability cap) and shall be paid to
the Administrative Agent by Guarantor, immediately upon demand, together with
interest thereon at the Default Rate provided for in the Credit Documents.
SECTION 15.    
MISCELLANEOUS
The Agreement may be executed in one or more duplicate counterparts, and when
executed and delivered by all of the parties listed below shall constitute a
single binding agreement. This Agreement contains the entire agreement between
Guarantor and the Beneficiaries relating to the subject matter hereof and
supersedes all oral statements and prior writing with respect hereto. This
Agreement may be amended, changed, extended, renewed, modified, altered, waived
or supplemented only with the written consent of each of the parties hereto, it
being acknowledged and agreed that, subject to the immediately following
paragraph of this Section 15, the Administrative Agent shall only be required to
consent to any such amendment, change, extension, renewal modification,
alteration waiver of supplementation at the direction of the Required Lenders.
The section headings in this Agreement are for the convenience of reference only
and shall not affect the meaning or construction of any provision hereof.
Notwithstanding anything to the contrary contained in the Credit Documents, this
Agreement may be amended, modified or supplemented at the request of the
Borrower with the written consent of each of the parties hereto (the
Administrative Agent being authorized and directed to make such amendments,
modifications or supplements in its reasonable discretion without the consent of
any Lender or other Secured Party) to join the Commission as a beneficiary
hereof and provide that 10% of the total proposed capital investment with
respect to the Project (as calculated in accordance with 205 CMR 122 (or
successor statute) and specified in Wynn MA, LLC’s RFA-2 application) or such





 
7
 



SD\1533989.10

--------------------------------------------------------------------------------




lesser amount as is then required to satisfy the Guaranteed Obligations (such
amount, the “Specified Amount”), without duplication to amounts otherwise
required to be funded by Guarantor pursuant to this Agreement, may be provided
to the Commission by Guarantor, such Specified Amount to be held in a segregated
account and in trust for the Beneficiaries and Guarantor for application in
furtherance of the Guaranteed Obligations.
This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment to or on behalf of the Borrower or by the
Borrower under the Credit Documents or by Guarantor hereunder is rescinded or
must otherwise be returned by the Administrative Agent or Beneficiaries upon the
insolvency, bankruptcy, reorganization, dissolution or liquidation of the
Borrower or otherwise, all as though such payment had not been made.
SECTION 16.    
NO BENEFIT TO THE BORROWER
This Agreement is for the benefit of only the Beneficiaries and is not for the
benefit of the Borrower, any other Credit Party or any other Person. This
Agreement shall not be deemed to be a contract to make a loan, or extend other
debt financing or financial accommodation, for the benefit of the Borrower or
any other Credit Party, in each case within the meaning of any Debtor Relief
Law.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 
8
 



SD\1533989.10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has caused this Agreement to be duly executed and
delivered as of the day and year first written above.
GUARANTOR:
WYNN RESORTS, LIMITED,
a Nevada corporation
By:
/s/ Stephen Cootey
Name:
Stephen Cootey
Title:
Chief Financial officer, SVP and Treasurer












 
9
 



SD\1533989.10

--------------------------------------------------------------------------------




Agreed and accepted:


DEUTSCHE BANK AG NEW YORK BRANCH,
as the Administrative Agent
By:
/s/ Mary Kay Coyle
Name:
Mary Kay Coyle
Title:
Managing Director
 
 










 
10
 



SD\1533989.10